Title: To George Washington from Royal Flint, 22 October 1778
From: Flint, Royal
To: Washington, George


          
            Sir.
            Fredericksburgh Octo. 22: 1778
          
          Your Excellency’s favor of the 20th instant was brought to my quarters, when I was absent, on a journey to Poughkepsie, to accomplish the very purposes required in the letter. While I was there, the legislature of this state were compleating a bill, that is to invest the comisaries with full power to secure all the flour & wheat in the state, exclusive of this year’s crop. The purchasers in the different districts will speedily avail themselves of the advantages of such a law.
          I am sensible, your Excellency may justly expect to be informed, with precision, of the certain dependance of provisions, for the troops on the several stations. Expecting to be called upon for an estimate of this kind; I have, for a long time, been applying to the assistants to acquaint me, with the quantities they could re[s]pectively furnish. They have not been able to give any satisfactory accounts. I am however fully assured that meat, can be supplied, adequate to all the possible exigencies of the army. My assurance with respect to bread is less fair & decisive. There have happened a train of disasters in this state which were naturally calculated to bring on a scarcity of grain—These unavoidable misfortunes, added to the pernicious influence of 
            
            
            
            a mercinary gang of traders, whose limits are unconfined, have cast a disagreable prospect over this part of the country.
          Under appearances that were so embarrassing, the purchasers could not, with prudence, hazard an estimate, or even an opinion that had any official force. The act of legislature that is just passed, gives such decisive powers as will enable them to determine very soon, what quantities of wheat can be obtained. All the old crops are at once to be secured. From the best information I can collect, and my inquiries have been extensive, I should suppose that in spite of all difficulties, flour enough will be procured on this side Hudson’s river for the probable demands of the army. Such magazines as can be formed from the old grain shall be speedily established. And I can promise myself considerable supplies from the new wheat in the course of the winter.
          Proper steps are taken to provide for all the Garrisons & other special services, of which I have had any notice or suspicion. No magazines of flour can be fixed near Albany before winter, except such as are barely sufficient for the particular troops to be stationed in that neighborhood. The first supplies that are purchased in the northern district after satisfying occasional demands, are to be sent eastward. I have the honor to be very respectfully your Excellency’s most obedt & hb. Srvt
          
            Royal Flint A.C.G.P.
          
        